REISSUED FOR PUBLICATION
                                                                                    AUGUST 22, 2019
                                                                                         OSM
                                                                             U.S. COURT OF FEDERAL CLAIMS

    3Jn tbe Wniteb ~tates         To receive compensation under the Program, Petitioner must prove either (I) that he
suffered a "Table Injury"-i.e., an injury falling within the Vaccine Injury Table-corresponding
to the vaccination, or (2) that he suffered an injury that was actually caused by a vaccine. See
§§ 13(a)(l)(A), 1 l(c)(l). An examination of the record did not uncover any evidence that
Petitioner suffered a "Table Injury." Further, the record does not contain persuasive evidence
that Petitioner's alleged injuries were caused by the shingles vaccine.

        Under the Act, petitioners may not be given a Program award based solely on their claims
alone. Rather, the petition must be supported by medical records or the opinion of a competent
physician. § 13(a)(l). In this case, the medical records are insufficient to prove Petitioner's
claim, and Petitioner has not filed a supportive opinion from an expert witness. Therefore, this
case must be dismissed for insufficient proof. The Clerk of Court shall enter judgment in
accordance herewith.
                                           ~ 75- .J.v,,...Q»...._ ~
                                                  ~1Acru.-, ~~
       IT IS SO ORDERED.

                                            Herbrina D. Sanders
                                            Special Master




                                              2